Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10,820,255.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US 20090054032) in view of Ranford (US 20060046746).
With respect to independent claims:
Regarding claim(s) 1/8/14, Ren teaches A method, comprising: 
verifying, at an enterprise network ([Fig.1], VPBX may be a private enterprise network), that a destination address ([0026], 9006001 is a destination address/number in a short message.) stored in a destination address field of a header of a Short Message Service message (SMS) message ([0026], “a group user originates a Mobile Originated (MO) short message from a terminal … The destination address of the short message is a special service number, such as 900 plus an extension number 6001.”) sent from an origination device ([0026], “The calling number of the short message is a long number 13860007000 of a sender.”) is associated with a destination device ([0026], “the destination number is the number of a recipient,” the destination number is associated with a cell phone of the recipient. And [0032], the VPBX determines the destination number is a cell phone associated with a private network member.); 
modifying the destination address of the message ([0032], from 9006001 to 13862347025) to replace the destination address ([0032], 9006001), as a landline office telephone number ([0024], 9006001 is a “pseudo number” comprises of “a main number of a group plus an extension number.” 9006001 is a 7-digit landline office telephone number. And [0021], Each group user is using “enterprise communication protocol,” and an “extension number (namely a short number) is allocated to each terminal in a group in the VPBX service. The VPBX provides … enterprise services.” Further [0032], VPBX Portal “queries the member information database to find the long number 13862347025 corresponding to the extension number 6001 of the recipient.” Since, the VPBX can find the extension number 6001 in the enterprise system, so the 9006001 is an enterprise number or an office number in the enterprise system. Fig.1 also shows terminals in a group of the enterprise system, one of the terminals 666 is a desktop phone in an office.) associated with the destination device ([0032], 9006001 is a number associated with a recipient’s phone number.), with a mobile telephone number (13862347025 is a 11 digit long number, and “the long number being a Mobile Station International ISDN Number (MSISDN)”) associated with the destination device ([0032], VPBX “queries the member information database to find the long number 13862347025 corresponding to the extension number 6001 of the recipient, and changes the destination address of the short message to the long number 13862347025.” And [0012], “the long number being a Mobile Station International ISDN Number (MSISDN)”);
 ...
modifying an origination address of the message ([0032], from 1386000700 to 9006000) to replace the origination address ([0032], 13860007000), as a mobile telephone number (1386000700 is a 11 digit long number, and “the long number being a Mobile Station International ISDN Number (MSISDN)”) of the origination device ([0032], 13860007000 And [0026], “The calling number of the short message is a long number 13860007000 of a sender.”), with a landline office telephone number ([0032], 9006000 is an enterprise phone number associated with a sender.) associated with the origination device ([0032], “the VPBX Portal queries a member information database to find the extension number 6000 of the calling terminal 13860007000, translates the calling number of the short message into a special service number 900 plus an extension number,” so the calling number is changed to 9006000.); and 
routing, to the mobile telephone number associated with the destination device ([0032], “changes the destination address of the short message to the long number 13862347025.”), the modified message comprising the mobile telephone number associated with the destination device ([0033-0035], VPBX portal proceeds to deliver the short message to the recipient via ISMG, SMSC and MSCb. “the MSCb transmits the short message to the called terminal 13862347025.”), the landline office telephone number of the origination device ([0035], “The calling number of the short message is presented as 9006000, a special service number plus an extension number of the sender.”), and a message field containing contents of the message ([0024], it would have suggested that each message has user content in order to deliver information.).
However, Ren does not teach the landline office telephone number being associated with a dummy record that authorizes transmission of an SMS message and prevents voices services.
In an analogous art, Ranford discloses a telephone number ([0017 and 0063], “identification of a device,” a “managed device”) being associated with a dummy record ([0016], “a restaurant might want to restrict usage of cell phones, but wish to allow patrons to be contacted.” In other words, [0059], identification of a managed device, e.g., patron’s phone number, may be stored in a VPC policy manager, so patrons can be contacted.) that authorizes transmission of an SMS message and prevents voices services ([0016], “users can subscribe to that redirects voice calls to another medium such as the conversion of a voice call to a text message in a zone where voice calls are proscribed, but SMS messages are allowed.” And [0017], “providing SMS access from calling voice telephones if SMS is allowed to a managed device ... if voice calling is restricted.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Ren to specify allowing SMS while restrict voice call as taught by Ranford. The motivation/suggestion would have been because there is a need to “avoid disturbing other patrons.” ([0007], Ranford)

With respect to dependent claims:
Regarding claims 2/9/10/15/16, Ren teaches determining whether at least one of the origination device and the destination device is subscribed to the enterprise network ([0032], VPBX portal “queries the member information database to find the long number 13862347025 corresponding to the extension number 6001 of the recipient.” Since the VPBX portal finds the long number of the recipient’s phone number based on the destination number 9006001, so the recipient belongs to the VPBX group.); and 
responsive to the determining that at least one of the origination device and the destination device is subscribed to the enterprise network, delivering, via an enterprise messaging service, the message to the destination device based on message routing instructions ([0032], “In step 107 … queries the member information database to find the long number 13862347025 corresponding to the extension number 6001 of the recipient.” and [0033-0035], VPBX portal proceeds to deliver the short message to the recipient via ISMG, SMSC and MSCb.).

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ren in view of Ranford, and further in view of Bodin (WO 2001/041478).
Regarding claim(s) 3/11/17, Bodin discloses wherein upon determining that the at least one of the origination device and the destination device is not subscribed to ([Abs], “determines whether the remote terminal belongs to the private network. If the remote terminal does not belong to the private network, then the private network base station controller forwards the access request message to the public network.”)  the enterprise network (private network), forwarding the message ([Abs], “access request message”) without modification on a communication link via a router ([Abs], the same “access request message” is being forwarded to the public network, so it would have suggested that the “access request message” is not being modified).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Ren to specify forwarding a message according to subscription as taught by Bodin. The motivation/suggestion would have been because there is a need to allow a subscriber to access a private network only if the subscriber is belonged to the private network. ([Abs], Bodin) 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Ranford, and further in view of Mukherjee (US 20030069030).
Regarding claims 4/18, Mukherjee teaches wherein upon determining the at least one of the origination device and the destination device is subscribed to the enterprise network ([0025 and 0029], “The GW 200 then instructs the serving MSC to forward the outgoing call connection to the enterprise mobile system” because [0014 and 0025] the MS 10A is an enterprise subscriber currently roamed outside an enterprise network.), intercepting the message via a router and re-routing the message to a gateway server ([0025], the MSC may “reroute the outgoing call connection” to the GW with a modified destination address, so it would have suggested that the MS 10A is subscribed to the enterprise network.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Ren to specify intercepting a message as taught by Mukherjee. The motivation/suggestion would have been because there is a need to reroute call to a gateway. 

Claims 5-7, 12-13 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ren in view of Ranford and Mukherjee, and further in view of Owen (US 20070294407).
Regarding claims 5/19, Owen teaches monitoring a communication link via a router ([Fig.2], relay server) for the message originated by the originating device ([Fig.2 and 0029], “relay server 210 is further capable of maintaining status information 424 for each connected enterprise server 200,” and the relay server may relay message from user agent 208. In other words [Fig.5], relay server maintains status of three different links, and each link is for a particular company.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Ren to specify monitoring a link as taught by Owen. The motivation/suggestion would have been because there is a need for a relay server to maintain “information on each established connection,” so data can be relayed properly. 
Regarding claims 6/12, Mukherjee teaches intercepting the message via the router ([0029], “the mobile station 10A originates an outgoing call connection request towards a particular mobile station 10C mobile station 10A” via a serving MSC 320. In other words, the MSC receives the “outgoing call connection request. “) via a router ([0025 and Fig.2], “serving MSC 320" and the MSC may “reroute the outgoing call connection” to GW 200);
determining whether to forward the message on the communication link ([0024-0025], message is not forwarded to “a particular enterprise mobile system” if an OICK value does not trigger the MSC to do so.)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Ren to specify intercepting a message as taught by Mukherjee. The motivation/suggestion would have been because there is a need to reroute call to a gateway. 
Regarding claims 7/13/20, Mukherjee teaches determining whether to re-route ([0029], “The serving MSC then determines that a particular OICK value stored in the register (R) 500 has been specified for” the outgoing call connection request from MS 10A, then MSC transmits "an IN request" to GW200. “The GW 200 then instructs the serving MSC to forward the outgoing call connection to the enterprise mobile system” because [0014 and 0025] the MS 10A is an enterprise subscriber currently roamed outside an enterprise network. And [0025], the MSC may “reroute the outgoing call connection” to the GW with a modified destination address, so it would have suggested that the MS 10A is subscribed to the enterprise network.) the message ([0029], “outgoing call connection request”) via another communication link ([Fig.2], signal link 530) based on an enterprise network subscription status of the mobile device ([0014], MS 10A is an enterprise subscriber located outside the enterprise network.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Ren to specify intercepting a message as taught by Mukherjee. The motivation/suggestion would have been because there is a need to reroute call to a gateway. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411